Case: 3:1]9-mj-00498-MJN-TMR Doc #: 19 Filed: 08/26/19 Page: 1 of 8 PAGEID #: 42

GOUNARIS ABBOUD

INC., LPA
A Legal Professional Association
130 W. Second St., Ste. 2000
Dayton, Ohio 45402
Office: (937) 222-1515
Facsimile: (937) 222-1224
Website: www.gafirm.com

 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA : CASE NO. 3:19-er-131
Plaintiff
vs. : Thomas M. Rose
ETHAN KOLLIE
Defendant

 

DEFENDANT’S MEMORANDUM IN SUPPORT FOR
REVOCATION OF DETENTION ORDER

 

Now comes Defendant Ethan Kollie, by and through undersigned
counsel pursuant to 18 U.S.C. §3145(b) moving this Honorable Court to
revoke the order of detention imposed by Magistrate Judge Newman in Case
3:19-mj-498 on August 15, 2019 (Doc.#14).

PROCEDURAL HISTORY

Mr. Kollie is a United States citizen who was employed prior to his
arrest and detention and who is charged in a criminal complaint with 18
U.S.C. §922(g)(3) and 18 U.S.C. §924(a)(1)(A).

On August 9, 2019, Mr. Kollie made his initial appearance before
Magistrate Judge Newman. On August 14 and 15, 2019, Magistrate Judge

Newman held a detention hearing and determined that there were no

 
Case: 3:1]9-mj-00498-MJN-TMR Doc #: 19 Filed: 08/26/19 Page: 2 of 8 PAGEID #: 43

GOUNARIS ABBOUD

INC., LPA
A Legal Professional Association
130 W. Second St., Ste. 2000
Dayton, Ohio 45402
Office: (937) 222-1515
Facsimile: (937) 222-1224
Website: www.gafirm.com

 

conditions that would reasonably assure the appearance of Mr. Kollie as
required in this case and the safety of the community. On August 23, 2019,
Mr. Kollie filed an Appeal on the matter of detention. The following serves
to support Mr. Kollie’s position
I. The Court Must Consider All Reasonable Alternatives to
Detention
A. The Court’s Review of the Detention Order is De Novo

Pursuant to 18 U.S.C. §3145(a), this Court has the authority to review
a release order issued by a magistrate judge upon motion by either the
defense or the government. Also, according to this section, the motion shall
be determined promptly. The district judge’s review of a magistrate judge’s
release order de novo. United States v. Clark, 865 F.2"! 1433, 1437 (4™ Cir.
1989); see also United States v. Tortora, 922 F.2" 880, 883 (1" Cir. 1990);
United States v. Delker, 757 F.2™ 1390, 1392-95 (3 Cir. 1985).

B. The Charges in the Complaint Require a Presumption in
Favor of Release.

“In our society liberty is the norm, and detention prior to trial or
without trial is the carefully limited exception.” United States v. Salerno, 481
U.S. 739, 755 (1987). Accordingly, the Bail Reform Act of 1984 provides
that a defendant must be released on their personal recognizance or an
unsecured personal bond “unless the judicial officer determines that such

release will not reasonably assure the appearance of the person as required or

 
Case: 3:19-mj-00498-MJN-TMR Doc #: 19 Filed: 08/26/19 Page: 3 of 8 PAGEID #: 44

GOUNARIS ABBOUD

INC., LPA
A Legal Professional Association
130 W. Second St., Ste. 2000
Dayton, Ohio 45402
Office: (937) 222-1515
Facsimile: (937) 222-1224
Website: www.gafirm.com

 

will endanger the safety of any other person or the community.” 18 U.S.C.
§3142(b); accord United States v. Xulum, 84 F.3d 441, 442 (D.C. Cir. 1996).

Under circumstances in which a personal recognizance bond is
insufficient, the officer must choose “‘the least restrictive further condition, or
combination of conditions, that such judicial officer determines will
reasonably assure the appearance of the person as required and the safety of
any other person and the community.” §3142(c)(1)(B). see, e.g., United
States v. Infelise, 934 F.2™ 103, 105 (7 Cir. 1991)(holding that under
§3142(e) defendants on racketeering charges were entitled to further
consideration of electronic ankle bracelets, rather than continued detention,
as a lesser restrictive condition)(Posner, J.). In other words, the Court must
consider all reasonable less restrictive alternatives to detention. See §
3142(e). Moreover, conditions set upon release are intended to be
preventative and not punitive in nature. United States v. Salerno, 481 U.S.
739, 747(1987)(evaluating the legislative history of §3142). In sum, the Bail
Reform Act does not modify or limit the presumption of innocence. See 18
U.S.C. §3142().

To support a finding that the defendant should be detained, the
government must show: (1) by clear and convincing evidence that no
condition or combination of conditions will reasonably assure the safety of

the community, §3142(f); or (2) that no condition or combination of

 
Case: 3:1]9-mj-00498-MJN-TMR Doc #: 19 Filed: 08/26/19 Page: 4 of 8 PAGEID #: 45

GOUNARIS ABBOUD

INC., LPA
A Legal Professional Association
130 W. Second St., Ste. 2000
Dayton, Ohio 45402
Office: (937) 222-1515
Facsimile: (937) 222-1224
Website: www.gafirm.com

 

conditions will reasonably assure the appearance of the defendant as
required. United States v. Motamedi, 767 F.2" 1403, 1407 (9" Cir. 1985).

In determining whether conditions exist that will reasonably assure
the appearance of the defendant as required, the Court should take into
account:

(1) The nature and circumstances of the offense charged, including
whether the offense is a crime of violence or involves a narcotic
drug;

(2) The weight of the evidence against the person;

(3) The history and characteristics of the person, including-

(A) The person’s character, physical and mental condition,
family ties employment, financial resources, length of
residence in the community, community ties, past conduct,
history relating to drug or alcohol abuse, criminal history, and
record concerning appearance at court proceedings; and

(B) Whether, at the time of the current offense or arrest, the person
was on probation, on parole, or on other release pending trial,
sentencing, appeal, or completion of sentence for an offense
under Federal, State, or local law; and

(4) The nature and seriousness of the danger to any person or the

community that would be posed by the person’s release.

§3142(g).

 
Case: 3:19-mj-00498-MJN-TMR Doc #: 19 Filed: 08/26/19 Page: 5 of 8 PAGEID #: 46

GOUNARIS ABBOUD

INC., LPA
A Legal Professional Association
130 W. Second St., Ste. 2000
Dayton, Ohio 45402
Office: (937) 222-1515
Facsimile: (937) 222-1224
Website: www.gafirm.com

 

II. Numerous Factors Weigh Against A Finding that No
Combination of Conditions Will Reasonably Assure the
Defendant’s Appearance

A. History and Character of the Defendant

Mr. Kollie is a 24-year old who is a life-long resident of the Dayton, Ohio

area. Prior to his arrest and incarceration, he was gainfully employed for the
past two (2) years. He is in good physical health and is not currently under
the care of a physician or requiring the need for any medication. Other than
a single misdemeanor conviction six years ago, Mr. Kollie has no criminal
convictions.

B. Nature of the Offense

The Government alleges that Mr. Kollie made a false statement on a

firearm application and that he was in possession of a firearm by an unlawful
user. Neither offense requires a mandatory prison sentence with a
conviction.

C. Weight of the Evidence

“[T]he weight of the evidence is the least important of the various

factors” to be considered by the Court in determining whether conditions
exist which will reasonably assure the appearance of Mr. Kollie. Motamedi,
767 F.2" at 1408 (emphasis added). The weight of the evidence is the least

important factor because Mr. Kollie is presumed to be innocent. See 18

 
Case: 3:1]9-mj-00498-MJN-TMR Doc #: 19 Filed: 08/26/19 Page: 6 of 8 PAGEID #: 47

GOUNARIS ABBOUD

INC., LPA
A Legal Professional Association
130 W. Second St., Ste. 2000
Dayton, Ohio 45402
Office: (937) 222-1515
Facsimile: (937) 222-1224
Website: www.gafirm.com

 

U.S.C. §3142G). Moreover, even “evidence of the commission of a serious
crime and the fact of the potentially long sentence” alone is insufficient “to
support a finding of risk of flight.” United States v. Friedman, 837 F.2" 48,
50 (2™ Cir. 1988). Accordingly, the weight of the evidence does not require
Mr. Kollie to be detained pending trial.

III. Pretrial Services Report

The United States Pretrial Services Office conducted an extensive review
and evaluation and came to the conclusion that there were conditions that
would reasonably assure the safety of the community and assure the
appearance of Mr. Kollie.

During the hearing on August 14, 2019, Magistrate Judge Newman had
concerns that a residence outside of the Southern District of Ohio was too far
away for proper monitoring. A continuance was requested and an additional
residence in the Dayton, Ohio area within a few miles away from the Pretrial
Services office was provided. The United States Pretrial Services Office
vetted and presented the Court with an extensive review of the new residence
and did not voice any concern.

WHEREFORE, Mr. Kollie respectfully requests that this Court set this
matter for an expedited hearing, as soon as is practicable, to address the bond

determination in this matter, and set appropriate conditions for his release.

 
Case: 3:1]9-mj-00498-MJN-TMR Doc #: 19 Filed: 08/26/19 Page: 7 of 8 PAGEID #: 48

GOUNARIS ABBOUD

INC., LPA
A Legal Professional Association
130 W. Second St., Ste. 2000
Dayton, Ohio 45402
Office: (937) 222-1515
Facsimile: (937) 222-1224
Website: www.gafirm.com

 

Respectfully submitted,

/s/Nicholas G. Gounaris

Nicholas G. Gounaris (0064527)
GOUNARIS ABBOUD CO.
Co-Counsel for Defendant, Ethan Kollie
130 W. Second Street, Suite 2000
Dayton, Ohio 45402

(937) 222-1515

(937) 222-1224 fax

nick@gafirm.com

/s/Antony A. Abboud
Antony A. Abboud (0078151)

GOUNARIS ABBOUD CO.
Co-Counsel for Defendant, Ethan Kollie
130 W. Second Street, Suite 2000
Dayton, Ohio 45402

(937) 222-1515

(937) 222-1224 fax

ton afirm.com

CERTIFICATE OF SERVICE

I hereby certify that I will electronically file the foregoing with the
Clerk of Court using the CM/ECF system, which will then send a
notification of such filing to all parties of record.

/s/Nicholas G. Gounaris
Nicholas G. Gounaris (0064527)

 
Case: 3:1]9-mj-00498-MJN-TMR Doc #: 19 Filed: 08/26/19 Page: 8 of 8 PAGEID #: 49

GOUNARIS ABBOUD

INC., LPA
A Legal Professional Association
130 W. Second St., Ste. 2000
Dayton, Ohio 45402
Office: (937) 222-1515
Facsimile: (937) 222-1224
Website: www.gafirm.com

 

 
